Title: To Thomas Jefferson from Albert Gallatin, 18 April 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Treasury Department 18th April 1805
                  
                  I have the honor to enclose a letter received from Mr. Granger in behalf of the owners of the “Connecticut reserve”, and a copy of instructions previously given on that subject to the Surveyor General.
                  The principle assumed in the instructions is that if the land adjacent to the reserve shall be purchased by the United States, the boundary line or lines dividing the reserve from the lands of the United States shall be surveyed altogether at the expence of Government; but that the indian boundary lines dividing the reserve from lands not purchased by the United States shall be surveyed at the expence of the owners of that reserve; Government in the last case, defraying only the expence of a proper agent who is to attend for the purpose of ensuring correctness in running the line.
                  That principle appears consistent both with equity & with the existing laws which authorise the surveying of lands purchased from the Indians for the United States and of no other lands. As the company who own the land seem to entertain a different idea & to suppose that the boundary lines ought, at all events, to be surveyed at the expence of the United States, I beg leave to submit the subject to your decision.
                  I have the honor to be with the highest respect Sir Your obedt. Sert.
                  
                     Albert Gallatin 
                     
                  
               